t c memo united_states tax_court gregory martens petitioner v commissioner of internal revenue respondent docket no 29242-13l filed date gregory martens pro_se steven i josephy for respondent memorandum findings_of_fact and opinion kerrigan judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination upholding proposed collection actions regarding petitioner’s unpaid tax penalties for tax_year sec_2002 and and income_tax liabilities for tax years unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar the issues for consideration are whether petitioner is liable for penalties under sec_6702 for tax_year sec_2002 and whether respondent’s determination to proceed with the proposed collection actions was proper and whether sanctions should be imposed against petitioner pursuant to sec_6673 findings_of_fact petitioner resided in colorado when he filed his petition on date respondent assessed against petitioner a sec_6702 frivolous_return penalty of dollar_figure for tax_year and a sec_6702 frivolous_return penalty of dollar_figure for taxable_year sec_6702 has been amended by the tax relief and health care act of pub_l_no div a sec_407 sec_120 stat pincite the amendment is effective for submissions made and issues raised after the date on which the secretary first prescribes a list of frivolous positions under sec_6702 that list was announced on date notice_2007_30 2007_1_cb_883 irs news_release ir-2007-61 date petitioner’s tax_return associated with the sec_6702 penalty was filed before date the amendment is not applicable in this case and that amendment increased the penalty from dollar_figure to dollar_figure on date respondent mailed petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding petitioner’s sec_6702 penalty for tax_year petitioner did not file form sec_1040 u s individual_income_tax_return for tax years and respondent issued petitioner notices of deficiency with respect to his income_tax liabilities for those years petitioner did not petition this court in response to the notices of deficiency petitioner did not dispute receiving the notices of deficiency on date respondent mailed petitioner a letter regarding petitioner’s sec_6702 penalty for tax_year and his income_tax liabilities for tax years on date respondent mailed petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing petitioner that respondent had filed a notice_of_federal_tax_lien nftl regarding petitioner’s sec_6702 penalties for tax_year sec_2002 and and petitioner’s income_tax liabilities for tax years the notice_of_determination on which this case is based does not include the proposed levy for the sec_6702 penalty for tax_year petitioner filed timely a form request for a collection_due_process or equivalent_hearing cdp hearing request the cdp hearing request which was for both the nftl filing and the proposed levy raises concerns about the reliability and trustworthiness of respondent’s computer systems on date a settlement officer mailed petitioner a letter scheduling a telephone conference for date the letter also informed petitioner that the settlement officer would discuss any nonfrivolous issues that petitioner wished to raise and that petitioner had to provide the following documents to the settlement officer if he wished to pursue a collection alternative a completed form 433-a collection information statement for wage earners and self-employed individuals along with verification of all items shown on the form 433-a signed form sec_1040 for tax years and proof of estimated_tax payments for tax_year on date the settlement officer and petitioner held a telephone conference during the telephone conference petitioner raised the reliability trustworthiness and validity of the txmod computer transcripts that the settlement officer used to verify the assessment of petitioner’s penalties and income_tax liabilities the settlement officer informed petitioner that this argument was frivolous on date respondent issued petitioner the notice_of_determination which states that petitioner disagrees with his liability because computer transcripts are unreliable opinion i jurisdiction sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 the federal government obtains a tax_lien against the property and rights to property whether real or personal of a taxpayer with an outstanding tax_liability whenever a demand for payment has been made and the taxpayer neglects or refuses to pay sec_6321 122_tc_287 sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see also sec_6323 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6320 if the taxpayer requests a cdp hearing the hearing is conducted by the appeals_office sec_6320 sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6320 sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6320 sec_6330 sec_6330 provides this court with jurisdiction to review an appeal from the commissioner’s determination to proceed with collection activity regardless of the type of underlying tax involved a tax may include the liability for a sec_6702 frivolous_return penalty sec_6671 lindberg v commissioner tcmemo_2010_67 slip op pincite we have held that our jurisdiction under sec_6330 includes the review of the commissioner’s determination regarding the collection action with respect to sec_6702 frivolous_return penalty by nftl or levy see 130_tc_44 lindberg v commissioner tcmemo_2010_67 ii standard of review where the validity of the underlying tax_liability is properly in issue we review that matter de novo 114_tc_604 114_tc_176 a taxpayer may challenge the underlying tax_liability during a cdp hearing if he or she did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have the opportunity to dispute such liability sec_6330 see also 122_tc_1 the court reviews administrative determinations by the appeals_office regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite in determining abuse_of_discretion we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 because the taxpayer does not receive a statutory_notice_of_deficiency before a penalty under sec_6702 is assessed the taxpayer may challenge his or her liability for the penalty in an administrative hearing under sec_6320 or sec_6330 callahan v commissioner t c pincite petitioner was sent a date letter with respect to the sec_6702 penalty for which provided the opportunity to challenge the liability petitioner did not request a cdp hearing because petitioner had a prior opportunity to challenge the penalty for he is precluded from challenging it here see sec_301_6320-1 q a-e7 proced admin regs see also lang v commissioner tcmemo_2014_183 nelson v commissioner tcmemo_2009_108 we reject respondent’s argument that petitioner failed to dispute his underlying liability for the frivolous_return penalty with the settlement officer during the administrative cdp proceedings petitioner disputed the penalty as respondent acknowledged in the notice_of_determination under a section entitled challenges to the existence of amount of liability the notice_of_determination states you disagree with your liability because computer transcripts are unreliable we consider petitioner’s liability for the sec_6702 penalty for tax_year de novo petitioner did receive notices of deficiency for his underlying tax_liabilities for tax years as a result petitioner is not entitled to challenge those liabilities and we review respondent’s determinations related to those liabilities for abuse_of_discretion iii sec_6702 penalties sec_6702 as applicable to this case provides sec_6702 civil penalty --if-- any individual files what purports to be a return of the tax imposed by subtitle a but which-- a does not contain information on which the substantial correctness of the self-assessment may be judged or b contains information on its face indicates that the self-assessment is substantially incorrect and the conduct referred to in paragraph is due to-- a a position which is frivolous or b a desire which appears on the purported return to delay or impede the administration of federal_income_tax laws then such individual shall pay a penalty of dollar_figure see callahan v commissioner t c pincite n the secretary bears the burden of proving that a taxpayer is liable for the sec_6702 penalty sec_6703 the deficiency procedures codified in subchapter_b of chapter ie sections do not apply to the assessment or collection of the sec_6702 penalty sec_6703 respondent did not introduce into evidence a copy of petitioner’s tax_return respondent also did not introduce into evidence any documents that prove by a preponderance of evidence that petitioner filed a document purporting to be a tax_return as a result respondent has failed to prove that petitioner is liable for on date the court ordered respondent to supplement the february continued the sec_6702 penalty for tax_year see 136_tc_455 noting that generally we look to the face of the documents to determine whether a taxpayer is liable for a frivolous penalty as a matter of law callahan v commissioner t c pincite noting further that the penalty has been imposed upon taxpayers who have taken one or more of a variety of positions but concluding even after examining the document in question that until the record is developed we cannot says as a matter of law that the taxpayers therein took a frivolous position or that they desired to delay or impede the administration of federal tax laws iv respondent’s administrative determinations following a cdp hearing the settlement officer must determine whether to sustain the proposed collection actions in making that determination sections continued motion for summary_judgment with the frivolous tax returns which led respondent to enter assessments for each of the sec_6702 penalties in dispute respondent’s response indicates that returns and tax_return transcripts were not retained for tax_year sec_2002 and on date respondent filed a supplement to his motion for summary_judgment and indicated that to verify the validity of the assessment he attached internal_revenue_service txmod transcripts of petitioner’s account for tax_year sec_2002 and for each of these years there is a tc code which relates to the assessment of a miscellaneous civil penalty there is also a secondary penalty code which denotes a frivolous tax submission c and c require the settlement officer to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the collection action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite see also sec_6320 we note that the settlement officer properly based her determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioner raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary petitioner contends that it was an abuse_of_discretion for the settlement officer to use txmod transcripts to verify the assessment under sec_6330 sec_6330 does not require the appeals officer to rely on any particular document in satisfying the verification requirement 119_tc_252 118_tc_365 ndollar_figure aff’d per curiam 329_f3d_1224 11th cir we have held that absent a showing by the taxpayer of an irregularity in the commissioner’s assessment procedure it is not an abuse_of_discretion for an appeals officer to rely on a txmod computer transcript of account to comply with sec_6330 schroeder v commissioner tcmemo_2002_190 slip op pincite mann v commissioner tcmemo_2002_48 petitioner has not demonstrated that there was any irregularity in respondent’s assessment procedure the settlement officer did not abuse her discretion in relying on the txmod transcripts to verify the assessments v sec_6673 sanctions during trial respondent moved that the court impose sanctions against petitioner pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless we will deny respondent’s motion although petitioner did advance frivolous arguments during trial he did stop when warned since we find for petitioner with respect to the sec_6702 penalty for tax_year part of his case has merit however we warn petitioner as we did at trial that if he does not abandon his misguided positions it is very likely that in future cases before this court a penalty will be imposed any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
